DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 29 September 2020 and 5 August 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/956,928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application are the same scope as claim 1-12 of 16/956,928.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining links for data frames to be transmitted” in line 10. It is unclear whether “links” refers to previously recited “a plurality of links,” “uplink link,” “downlink link,” “ordinary link,” or other links. It is unclear whether “data frames” refers to previously recited “data frames” or other data frames. For examining purposes, the examiner will interpret the claims as best understood.
Claims 9 and 15-16 are also rejected for the same reason as claim 1 as set forth above.
Claims 2-8 and 10-14 are also rejected since they are dependent upon rejected claims 1 and 9 as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al., WO 2018/136520 A1 (hereinafter referred to as “Patil”). Note Patil was cited by the applicant in the IDS received 11 May 2021.
As to claims 1, 9, 15, and 16, Patil teaches a data transmission method, wherein the method is applied to an access point in a multi-link Wi-Fi system which comprises a plurality of links, each of the plurality of links comprises a queuing list for determining a transmission order of data frames in the link (¶¶4 and 16-125; figure 2: data transmission method in WLAN supporting multi-channel aggregation using multiple communication links using scheduling/queuing), and the method comprises:
determining a portion of the plurality of links as uplink link or downlink link, and the other portion of the plurality of links as ordinary link, wherein the ordinary link is configured to transmit uplink or downlink data frames, the uplink link is configured to transmit uplink data frames, and the downlink link is configured to transmit downlink data frames (¶¶62-73; figure 2: determine one link to be anchor link configured to transmit anchor control and beacon frames, and determine the other link to be support link beacons for discovery and measurement purposes and data);

when the ordinary link or the downlink link obtains a transmission opportunity, transmitting a data frame at a head of a queuing list of the link (¶¶62-73; figure 2: AP designates anchor channel, and control information is included in data frame, control frame, or management frame, depending on control message significance, control frame is divided into normal control frame and dedicated control frame, both transmitted over anchor transmission link or support transmission link).
As to claim 2, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
the access point configuring a portion of the plurality of links as uplink link or downlink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 3, Patil teaches the method according to claim 2, wherein after the portion of the plurality of links is determined as uplink link or downlink link, the method further comprises:
the access point broadcasting index information of the uplink link or the downlink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 4, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
the access point configuring a portion of the plurality of links as uplink link or downlink link in a default way (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 5, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
the access point configuring a portion of the plurality of links as uplink link or downlink link based on bandwidth of the plurality of links (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 6, Patil teaches the method according to claim 1, wherein determining links for data frames to be transmitted comprises:
the access point determining links for data frames to be transmitted based on length of the data frames to be transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 7, Patil teaches the method according to claim 1, wherein the access point receives from a station an acknowledgement message of the data frame on the downlink link on which the data frame is transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 8, Patil teaches the method according to claim 1, wherein the access point receives from a station an acknowledgement message of the data frame on the uplink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 10, Patil teaches the method according to claim 9, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
receiving index information of the uplink link or the downlink link; and
configuring a portion of the plurality of links as the uplink link or the downlink link based on the index information (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 11, Patil teaches the method according to claim 9, wherein determining a portion of the plurality of links as uplink link or downlink link comprises:
configuring a portion of the plurality of links as uplink link or downlink link in a default way (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 12, Patil teaches the method according to claim 9, wherein determining links for data frames to be transmitted comprises:
determining links for data frames to be transmitted based on length of the data frames to be transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 13, Patil teaches the method according to claim 9, wherein the station receives from an access point an acknowledgement message of the data frame on the uplink link on which the data frame is transmitted (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 14, Patil teaches the method according to claim 9, wherein the station receives from an access point an acknowledgement message of the data frame on the downlink link (¶¶62-73; figure 2 and ¶¶4 and 16-125).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469